— Judgment unanimously reversed and writ dismissed. Memorandum: The record shows that at the time of pleading and again at the time of sentencing, defendant was informed that he had been previously subjected to a predicate felony conviction and now faced a sentence of up to four years. Defendant voluntarily admitted his prior felony and understood that the court had to send him to jail on his plea to the second felony. He thereby waived not only his privilege against self incrimination and his rights under CPL 400.21, but also estopped himself from attacking the validity of the sentence imposed on him in accordance with the mandate of section 70.06 of the Penal Law. "Furthermore, 'there was substantial compliance’ with the statutory requirement (People v. McClain, 35 NY 2d 483)” (People v Bryant, 47 AD2d 51, 63; People v Presley, 49 AD2d 804). (Appeal from judgment of Wyoming County Court sustaining writ of habeas corpus.) Present — Marsh, P. J., Cardamone, Mahoney, Del Vecchio and Witmer, JJ.